NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                                United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                           Submitted  October  7,  2015∗  
                                                                                                             Decided  October  13,  2015  
  
  
                                                                                                                 Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                                                                                               DAVID  F.  HAMILTON,  Circuit  Judge  
  
  
No.  15-­‐‑2123                                                                                                                     Appeal   from   the   United  
                                                                                                                                    States   District   Court   for   the  
WELLS  FARGO  BANK,  N.A.,  
                                                                                                                                    Eastern  District  of  Wisconsin.  
      Plaintiff-­‐‑Appellee,                                                                                                          
                                   v.                                                                                               No.  12-­‐‑C-­‐‑271  
                                                                                                                                    Rudolph  T.  Randa,  Judge.  
IVAN  RENE  MOORE,  
      Defendant-­‐‑Appellant.  
  
                                                                                                                  Order  
     
   Our  first  decision  in  this  case  affirmed  the  district  court’s  judgment.  Wells  Fargo  
Bank,  N.A.  v.  Moore,  No.  14-­‐‑2644  (7th  Cir.  Apr.  17,  2015)  (nonprecedential  disposition).  
We  observed  along  the  way  that  Wells  Fargo  Bank  had  not  received  full  relief  but  that  it  
had  not  filed  a  cross  appeal,  and  we  concluded  that  this  did  not  make  the  judgment  
non-­‐‑final.    

                                                                                                 
∗  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  After  

examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  
App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                                
No.  15-­‐‑2123                                                                                        Page  2  

    After  that  order  was  released,  the  Bank  asked  the  district  court  for  the  relief  (foreclo-­‐‑
sure  and  replevin)  that  had  been  omitted  from  its  judgment.  It  relies  on  Fed.  R.  Civ.  P.  
60(b)(1),  which  permits  post-­‐‑judgment  relief  when  a  “mistake”  has  been  made.  The  
Bank  characterized  the  incomplete  judgment  as  a  mistake.  After  our  mandate  issued,  
the  district  judge  acknowledged  that  he  had  made  a  mistake  in  drafting  the  judgment  
and  awarded  the  Bank  the  additional  relief  it  had  requested.    
  
   Moore’s  second  appeal  does  not  contest  the  substance  of  this  decision.  Instead  he  
maintains  that  the  district  court  lacked  jurisdiction  to  act.  Yet  the  court  waited  until  our  
mandate  had  been  issued.  The  principle  that  only  one  court  at  a  time  has  jurisdiction  
means  that,  between  the  filing  of  the  appeal  and  the  issuance  of  the  appellate  mandate,  
the  district  court  cannot  act  without  the  court  of  appeals’  permission.  Once  the  mandate  
has  issued,  however,  the  district  court’s  authority  resumes.  Rule  60(b)(1)  authorizes  
post-­‐‑judgment  relief,  and  appellate  permission  is  unnecessary.  Standard  Oil  Co.  v.  United  
States,  429  U.S.  17  (1976);  LSJL  Partnership  v.  Frito-­‐‑Lay,  Inc.,  920  F.2d  476,  478  (7th  Cir.  
1990).    
  
   The  Bank’s  motion  was  filed  within  the  year  allowed  for  Rule  60(b)(1)  motions,  and  
the  district  court  did  not  abuse  its  discretion  in  concluding  that  the  Bank  acted  within  a  
reasonable  time  after  recognizing  the  mistake.    

                                                                                                   AFFIRMED